141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Susan PHILLIPS, Plaintiff--Appellant,v.METROPOLITAN ZOOLOGICAL PARK & MUSEUM DISTRICT, doingbusiness as the St. Louis Zoo, Defendant--Appellee.
No. 97-3158.
United States Court of Appeals, Eighth Circuit.
April 8, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before LOKEN and HANSEN, Circuit Judges, and DAVIS,* District Judge.
PER CURIAM.


1
Susan Phillips was terminated from her employment at the St. Louis Zoo in May 1994.  She sued the Metropolitan Zoological Park & Museum District in state court in September 1994, asserting claims of breach of contract and intentional infliction of emotional distress because the District refused to reinstate her to a prior position.  The state court dismissed her first amended petition with prejudice in February 1996, granting Phillips twenty days to amend.  Instead, Phillips commenced this action in April 1996, alleging sex and race discrimination in violation of Title VII, 42 U.S.C. § 1981, and the Missouri Human Rights Act because Phillips, a white female, was replaced by a less qualified African-American male.  The district court1 dismissed the action as barred by the doctrine of res judicata as developed under Missouri law.  Phillips appeals.  After careful review of the record and consideration of the parties' contentions on appeal, we affirm for the reasons stated in the district court's Memorandum and Order dated June 20, 1997.  See 8th Cir.  Rule 47B.



*
 The HONORABLE MICHAEL J. DAVIS, United States District Judge for the District of Minnesota, sitting by designation


1
 The HONORABLE CAROL E. JACKSON, United States District Judge for the Eastern District of Missouri